Citation Nr: 1815607	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-27 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Whether new and material evidence has been presented to reopen a claim of service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1958 to April 1961 and with the United States Air Force from August 1963 to September 1982.  The Veteran died in September 2008.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Board notes that the Appellant testified before the undersigned Veterans Law Judge in October 2017.  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  A May 2009 rating decision denied service connection for cause of death; the Veteran did not perfect an appeal.

2.  Evidence submitted since the May 2009 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's cause of death claim, and therefore raises a reasonable possibility of substantiating the claim.

3.  According to the Veteran's death certificate, large cell lung cancer was the cause the Veteran's death.


CONCLUSIONS OF LAW

1.  The May 2009 rating decision which denied service connection for cause of death is final.  38 U.S.C. § 7105 (2012).

2.  New and material evidence has been received since the May 2009 rating decision and the claim of entitlement to service connection for cause of death is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C. §§ 1101, 1110, 1131 1112, 1113, 1116, 1131, 1137, 1310, 5107(b) (2012); 38 C.F.R. §§ 3.103, 3.303, 3.304, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Because the benefits is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Appellant in pursuit of her claims on appeal.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Appellant with development of her claim is not necessary.


II. New and Material Evidence Petitions

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.302.  However, pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  In such a case, the claim is reopened and the former disposition of that case is reviewed de novo and readjudicated.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Here, the May 2009 decision became final because the Appellant did not submit a timely appeal and nor did she submit additional evidence in support of her claim prior to the expiration of the appeal period.  

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Since the time of the May 2009 rating decision the Appellant submitted lay evidence that the Veteran was exposed to herbicides due to the duties of his military occupational specialty (MOS) during active service at the Takhli Royal Thai Air Force Base in Thailand.  This evidence was not previously considered at the time of the May 2009 rating decision, and raises a reasonable probability of substantiating the claim as the May 2009 decision denying entitlement to service connection for cause of death was partially predicated on lack of evidence of herbicide exposure.  Accordingly, the Board finds that reopening of the Appellant's claim of entitlement to service connection for cause of death is warranted.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

III. Entitlement to Service Connection for Cause of Death

The relevant facts are as follows.  The Appellant has submitted a death certificate which indicates that the Veteran died on September [REDACTED], 2008, with the primary cause of death listed as large cell cancer of the lung.  July 2008 private treatment records indicate that the Veteran was diagnosed with large cell carcinoma of the right lung with bulky metastases to the right hilar mediastinal lymph nodes.  July 2008 treatment recommendations included palliative chemotherapy or hospice care.  A November 2017 letter from Dr. S. H., one of the Veteran's treating physicians confirmed that the Veteran's large cell carcinoma was aggressive and ultimately the eventual cause of his untimely death.  The Appellant has provided evidence, to include Board hearing testimony, that the Veteran's MOS duties involved being close to the perimeter at the Takhli Royal Thai Air Force Base in Thailand.  In this regard the Appellant reported that the Veteran worked on the airstrip close to the perimeter of the airbase, and submitted a supportive map.  A January 2012 memo indicates that although tactical herbicide use on bases in Thailand are not reported, sporadic use of non-tactical commercial herbicides were used within fenced perimeters and brush or weed-clearing activity along the flight line involved only approved commercial herbicides.  The Veteran's personnel records indicate that he had multiple MOS assignments during his active duty service to include computer operations supervisor and electronic warfare systems technician during his service in the United States Air Force.  As noted by the RO, during the Veteran's prior active service in the United States Army, he had served as a machine accounting specialist.  However, the Veteran served as an electronic warfare technician from December 1966 to October 1967 during his active duty service in Thailand, and prior to this he was an aircraft and electronic warfare technician repairman.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C. §5107(b); 38 C.F.R. §§ 3.102, 4.3 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

In order to establish service connection for the cause of the Veteran's death, there must be evidence that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  Id.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c)(1).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312 (c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.

Certain diseases associated with exposure to herbicide agents, including lung cancer, may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam means actual service in country in Vietnam from January 9, 1962, through May 7, 1975, and includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  With regard to exposure to herbicides outside of Vietnam, VA's Adjudication Procedures Manual (M-21) states that if a Veteran served with the Air Force at several RTAFBs, including Takhli, during the Vietnam Era and was stationed near the air base perimeter as shown by credible evidence, herbicide exposure should be conceded.  M-21, Part IV, subpart ii, ch. 2, sec. C, para. 10(q).  

A January 2012 memorandum from the Compensation and Pension Service confirmed the sporadic use of non-tactical (commercial) herbicides within fenced perimeters for allied bases in Thailand, and the Appellant has provided supporting evidence that the Veteran's MOS would have regularly required him to perform duties along the perimeter of the base where he was stationed in Thailand.  Accordingly, resolving all reasonable doubt in the Appellant's favor, and based on the facts found in this specific case to include evidence of in-service herbicide exposure, and the medical evidence submitted as to the Veteran's cause of death, the Board finds that the criteria for entitlement to service connection for cause of death have been met.  38 U.S.C. §§ 1101, 1110, 1131 1112, 1113, 1116, 1131, 1137, 1310, 5107(b) (2012); 38 C.F.R. §§ 3.103, 3.303, 3.304, 3.307, 3.309, 3.312 (2017).









							(Continued on the next page)

ORDER

The claim of entitlement to service connection for cause of death is reopened, and service connection for the cause of the Veteran's death is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


